Motion by respondents to dismiss appellant’s appeal. Appellant is in default for failure to serve its record on appeal, with the notice of appeal or in the alternative to obtain an extension of time from the Court of Claims, or a judge thereof. (Court of Claims Act, § 31.) Motion granted, unless the appellant serves printed case on appeal by January 10, 1938, its brief by February 1, 1938, and is ready for argument at the March, 1938, term, in which event it is denied. Appellant’s cross-motion for an order dispensing with the printing of certain portions of the record is not passed upon. (Id. § 31.) Present — Hill, P. J., Rhodes, Crapser' Bliss and Heffeman, JJ.